﻿Mr. President, your accomplishments are well known to the world body, and your personal competence as a diplomat has been so amply demonstrated that there is no need for me to elaborate further. I would merely wish to congratulate you and to express my delegation's deep satisfaction at your election to the presidency of the General Assembly. The honour is not only personally deserved, but it is highly appropriate that it should fall to your country, the United Republic of Tanzania.
277.	I should also like to take this opportunity to express our appreciation of the leadership given the last session of the General Assembly by your predecessor, Ambassador Lievano, and to extend our good wishes to our Secretary-General as he continues to serve this Organization and its objectives with the dedication and integrity that we know so well.
278.	We are extremely pleased to welcome Saint Lucia, a fellow Commonwealth country, as our new neighbour in this Assembly. We were honoured to be present at its recent independence celebrations, and we are now delighted to be sitting beside its delegation here.
279.	Samoa is in a very tranquil part of the world. Tranquillity is so much a part of our life that we view with deep sympathy the situation of those who live under conditions that do not afford them the opportunity to do so in peace and dignity. From this viewpoint, also we find it not only reprehensible but often even difficult to comprehend the actions and attitudes of those who stand in the way of peace or who fail to embrace opportunities to fashion peace.
280.	Consummate selfishness, whatever the cause— be it greed, prejudice, arrogance or the personal ambition of individuals in positions of influence—has no place in this one globe we all share, and ought not be condoned or given sustenance, either directly or indirectly. We deplore oppression of people against their wishes, be it of one people by another or of a people by their leaders beyond the limits dictated by the legitimate needs of national security, harmony and progress.
281.	The international community has been wrestling with the problem of Rhodesia for a long time. The people of that unfortunate country have suffered far too long. My country was heartened at the recent Lusaka Meeting of Heads of Government of Commonwealth Countries by the obvious desire of those closest to this issue to work for a lasting solution, once and for all. There must be genuine majority rule in Zimbabwe. We sincerely hope that the London talks that flowed from the Lusaka meeting will pave the way for a just and free Zimbabwe wherein an atmosphere of confidence and security will prevail for all its citizens.
282.	Namibia has also been on the agenda of this world body for far too long. It is a blot on the record of the United Nations that South Africa has been able to defy not only the basic principles of human decency in its affairs, but also the clearly expressed views of the international community, by continuing its illegal occupation of Namibia. It is the obligation of the international community to use every means in its power—be it dialogue or, if that fails, then fully effective sanctions—to convince that country of the folly of its intransigence and isolationism and to persuade it to emancipate the Namibians, to dismantle its institutionalized and abhorrent practices and policies and to return to the community of nations to play the constructive role it is capable of fulfilling in regional and world development.
283.	The Middle East region continues to remain a trouble-spot in the world. We open this session of the General Assembly at a time of difficult ongoing dialogue following the signing of the Middle East peace treaty. Samoa is pleased with the positive elements in this major breakthrough and with other initiatives to urge the parties towards a solution. Samoa's position on the Middle East question is clear. Just as our support for Israel's right to exist as a sovereign State within secure and recognized boundaries is fundamental to our approach to the dispute, so, too, is our conviction that the Palestinian people have a right to a homeland and to whatever national status they desire through the exercise of self-determination.
284.	The Israelis and the Palestinians, through their legitimate representatives, must recognize these basic principles and must face them squarely. They must no longer keep each other at arm's length, but both must refrain from terrorism and violence, for such atrocities only serve to keep peace out of reach and to prolong the agony and suffering of the people of the region. The only justification for any national action or any political stand is the extent to which it achieves the welfare of the people involved. The people of the region deserve peace and an end to antagonism.
285.	The courage shown by the leaders of Egypt and Israel in recent months deserves praise and support. It is disappointing, however, to see the continuing establishment of Israeli settlements in the occupied territories at a time when the fragile peace process needs encouragement rather than obstacles if it is to gain the wider support and success it deserves. Similarly, continued violation of Lebanese territory endangers this aim.
286.	The situation in Indochina gives my country cause for deep concern. We feel for the innocent victims. The desperate actions that they have had to take, the risks to life, and the hardships they have had to endure are fortunately receiving sympathetic response and assistance from the world community. We also feel for the neighbouring countries in the region.
287.	It is difficult enough for developing countries to build up their economies and improve the well-being of their people without having to cope with the problems imposed by the troubles in Viet Nam and Kampuchea- troubles that are not of their own making but which threaten their security and distract them from the pursuit of the legitimate goals of prosperity and harmony in South-East Asia. Those in and outside the region who are causing or contributing to tension and uncertainty in South-East Asia must refrain from policies and actions which prevent the people of the area from living together in peace and harmony and which violate the basic principles of this Organization.
288.	I cannot pass on without expressing our horror at the unspeakable atrocities inflicted on the Kampuchean people by the Pol Pot regime. We hope that it will not be long before the people of Kampuchea and, indeed, the entire region will be free from abuse and harassment.
289.	A satisfactory resolution of the situation in Cyprus is still not within sight. The intercommunal talks provide the soundest opportunity for the achievement of a mutually acceptable solution and must be given every encouragement. The Secretary-General's role in reconvening those talks is to be applauded, and we urge all concerned both Cypriot and non-Cypriot, to respect above all the right of both elements of the Cypriot population to devise together a solution that will guarantee the rights and freedom of all.
290.	My Government has become increasingly alarmed at the seemingly endless reports of gross, even grotesque, violations of human rights from many areas of the world. These practices not only subject people to intolerable indignities but also, as we have seen, upset the peace and stability of the regions where they occur. In the United Nations we have procedures and institutions to assist in the promotion of human rights, but we feel that these must be strengthened. The United Nations must be in a position to take action—and take it speedily—so that these blots on the record of the human race do not continue unchecked. We therefore support the proposal to establish an office of a United Nations High Commissioner for Human Rights. No country—unless it has something to hide—should fear such a proposal. But if the world body is not yet ready for such an office, then we would support the proposal made by Canada that a person widely accepted by the United Nations membership might be installed as under-secretary-general for human rights. A person of recognized prominence in the area of humanitarian causes could help give the priority to human rights that we feel is essential to the maintenance and protection of the dignity of mankind.
291.	Economic issues are assuming an increasingly important dimension in international relations. The concept of an economic order based on justice and equality has already been widely accepted by the world community as both desirable and inevitable. We are of the view that there can be no genuine and lasting peace as long as inequalities and imbalances prevail.
292.	It is of great concern to Samoa that, despite all the rhetoric, very little has been achieved in the negotiations of the serious economic issues confronting the world as a whole. The North-South dialogue has met neither the aspirations of the developing countries nor even the expectations of the developed countries.
293.	The state of the world economy today has reached crisis proportions. This crisis stems in part from the deterioration in the terms of trade, mounting protectionism, soaring inflation, recession, the failure of some developed countries to meet the agreed target for official development assistance, the energy crisis and, most unfortunately, the lack of genuine political will on the part of some developed countries to make the necessary concessions and to engage in meaningful negotiations. The admittedly grim economic experience of the developed countries seems to have so paralysed political will in those countries that the demands of those whose circumstances are a great deal more desperate for basic reforms are not even considered but merely parried with recitations of the economic difficulties of the times. The over-all situation, however, demands courage and boldness of action by the developed countries.
294.	The world economic crisis has its severest effect on the developing countries, and particularly the poorest or least developed among them. The need for a just and rational economic system is more urgent now than ever before in view of the ever-growing disparities between the economies of the developed and developing countries. In the face of those adverse economic trends, the international community must address and find urgent solutions to remedy the situation, because in the final analysis the ultimate guarantee for international security and lasting peace and prosperity is the economic well-being of all nations.
295.	We are now on the threshold of the third United Nations development decade covering the 1980s and of the special session of the United Nations which will be held next year. We must strive to break the present impasse and seek new initiatives and approaches in order to achieve concrete results on the fundamental issues relating to economic reform. We should like to see emerge out of the special session an innovative and bold response to the challenges of the 1980s. That response must be realistic, practical and effective.
296.	We see the new international development strategy for the next decade as an undertaking involving the entire international community, with the specific aim of achieving step by step the objectives of the new international economic order. We are heartened by the positive response so far shown by some developed countries to the proposal by the Group of 77 to launch a round of global and sustained negotiations on international co-operation for development. We hope other developed countries genuinely interested in improving the lot of the developing countries and, indeed, the world will readily support this proposal.
297.	It is our sincere hope that the North-South dialogue will not degenerate into an exercise in rhetoric and confrontation between the "haves" and "have- nots" instead of a framework for constructive discussion aimed at facilitating decisions on the specific measures and innovations required to build confidence in individual countries and promote world-wide growth.
298.	Discussion of the so-called new economic order in its entirety as a concept, and in an atmosphere of confrontation, too readily conjures up visions of abrupt, wide-scale changes and tends to create more apprehension and frustration than co-operation. The developing countries are seen to demand these changes in their totality with undisguised impatience. The developed countries, on the other hand, feel threatened by this zealous onslaught and tend to resist instinctively.
299.	The continued growth of the developed economies is vital to the economic health of the world, but the growth of developing countries and the utilization of untapped potential in their economies are also vital and, in the long term, quite essential for the sustained growth of the developed economies. Interdependence, which is a reality of economic existence today, must be utilized to achieve dynamism in economic relations and thereby global expansion.
300.	To bring the discussion of these matters within the framework of the United Nations need not mean abandoning attempts already started in other forums to tackle aspects of the problem. The challenge facing the international community is so important and so urgent that every avenue should be explored to find solutions and agreement.
301.	I began this statement with a reference to the peacefulness of our rather remote region of the world and the good fortune we generally share in being able to follow the way of life we choose. We have seen in recent years steady progress in the decolonization of the Pacific region. The past 12 months have seen new additions to the ranks of independent countries in the South Pacific. Last year we welcomed the Solomon Islands to this body and noted the newly achieved independence of Tuvalu. This year has seen the attainment of independence by Kiribati, formerly the Gilbert Islands. It is enormously pleasing to us, with our special ties of kinship and experience with our Pacific neighbours, to witness those developments and, through long-established mutual co-operation, to have participated in them.
302.	The process of evolution towards independence in our region is, of course, far from complete. We continue to watch with interest, for example, political developments in the New Hebrides. Our sympathy for the people of the New Hebrides is deep and we continue to look forward to the day when full independence will be theirs. In the words of our regional body, the South Pacific Forum, at its meeting this year, we welcome the progress being made towards independence, and express the hope that all major political groups there will work closely together in preparing for their independence.
303.	As a member of the South Pacific Forum, and as an independent nation, we also reaffirm our belief in the application of the principle of self-determination and independence to all Pacific island peoples, in accordance with their freely expressed wishes. We would call on all parties concerned to work towards this end. The future of the Pacific peoples in New Caledonia and French Polynesia is of abiding concern to us. They must be permitted to work out their own future in a way which is fully consonant with their own wishes. The issues are, as we know, complex. We have been through many of them ourselves in the course of obtaining our own independence. These issues are in our minds linked with many of the other matters which come before this body and which have their foundation in the struggle against colonialism. The thread is an unbroken one as far as we are concerned. We oppose colonialism and its consequences, wherever they manifest themselves, because we cannot accept the notion that one group, whether on a racial, cultural or economic basis, should dominate another.
304.	Our geographical isolation does not lessen our anxieties over issues which are of concern to this world body. Indeed, some of the gravest issues seem to hit us hardest because of our remoteness. For instance, not only do we get a generous measure of general global inflation, which is automatically imported into our small economies, but in addition, transport costs over the vast distances involved ensure that we get a double dose of inflation directly attributable to soaring oil prices. Nuclear testing was brought to our doorstep because of our remoteness and isolation. Nuclear weapons testing continues to cause alarm to the Pacific region. The atmospheric tests carried out in the past in the South Pacific brought loud objection from the Pacific peoples. The few who had voices in this Organization at that time called for a cessation to the pollution of our atmosphere by nuclear experiments. The others appealed and expressed their protests through whatever means were open to them; to no avail.
305.	Nuclear-weapons testing, though no longer carried out in the atmosphere, continues in the South Pacific. We regret that the international community has not yet reached agreement on banning all nuclear weapons testing. We urge the early conclusion of a comprehensive test-ban treaty. Mankind should be concerned about how it could best survive, not about how it could most efficiently destroy itself.
306.	Like many other nations we welcome the treaty concluded as a result of the second round of SALT between the United States of America and the Union of Soviet Socialist Republics and we look forward to its ratification. We hold out the hope that these agreements and the experience gained during their implementation, will serve to create an atmosphere conducive to even bolder agreements in the future, not only on nuclear, but also on conventional weapons disarmament.
307.	The liberation of our world from conflict and its terrible consequences, as well as from tension inherent in the stockpiling of arms, should be the aim of all nations. Samoa, despite the seemingly intractable problems and obstacles the world community faces, is still hopeful that people everywhere will eventually heed the appeal voiced by Pope John Paul II last week to respect the rights of our fellow men so that we can all share this world in harmony. 